Citation Nr: 1641439	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  08-29 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to Department of Veterans Affairs (VA) benefits as the Veteran's surviving child.

2.  Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVECF).


ATTORNEY FOR THE BOARD

G.E. Wilkerson, Counsel 




INTRODUCTION

The Veteran had active service in the Old Philippine Scouts of the U.S. Army from June 1934 to June 1940.  He died in July 1989 and was survived by his spouse, who later died in April 1998.  The appellant in this matter is the surviving son of the Veteran and his widow.

These matters initially came before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied legal entitlement to VA benefits as the Veteran's surviving child.

In October 2010, the Board remanded the matter to the Agency of Original 
Jurisdiction (AOJ) for additional development.

While this matter was on remand, the AOJ also denied a claim for entitlement to one-time payment from the FVECF, which the appellant also timely appealed.  

In November 2013, the Board remanded both matters to the AOJ for additional development.  The case has since returned to the Board for appellate disposition.

The Board acknowledges that the November 2013 remand characterized the issue as whether new and material evidence had been received for legal entitlement to benefits as the Veteran's surviving child.  However, while the Board previously denied the appellant's claims for service connection for the cause of the Veteran's death and whether the Veteran had wartime service in the U.S. Armed Forces which would qualify any of his survivors to receive death pension benefits, those claims stemmed from claims for accrued benefits from the appellant's mother, who died during the pendency of the claim.  The matter of whether the appellant is entitled to VA benefits as the Veteran's surviving child had not been addressed prior to the November 2007 decision.  Therefore, the Board will review this issue on a de novo basis, consistent with the RO's action and the Board's 2010 remand.

As a result of development from the Board's previous remand, it was determined that his prior representative could no longer serve as his attorney of record.  In response, the appellant appointed Stephen P. Gumboc to represent him in the instance appeal and executed a written designation to effectuate that appointment that was received by the RO in February 2011.  However, no further action had been taken by the RO, and the Board remanded this case, in part, to allow for the appellant to include his representative in the appeal.  Pursuant to the Board's remand, the RO sent the appellant a VA form 21-22a to allow him to appoint this individual as his representative, but the appellant did not respond and no other 21-22a is of record.  Accordingly, the Board recognizes that the Veteran is proceeding pro se in this appeal.


FINDINGS OF FACT

1. The Veteran had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

2. The Veteran died in July 1989.

3. The appellant filed an original claim for VA death benefits in April 2012, at which time he was in advance of 23 years of age.

4. The appellant has not been permanently incapable of self-support prior to reaching the age of 18.


CONCLUSION OF LAW

1. The Veteran did not have status as a veteran for purposes of his claim for a one-time payment from the FVECF, and therefore did not meet the requirements of basic eligibility for these VA benefits. 38 U.S.C.A. §§ 101, 107 (West 2014); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2015).

2.  The criteria for recognition as the surviving child of the Veteran for purposes of basic eligibility for VA benefits are not met. 38 U.S.C.A. § 1542 (West 2014); 38 C.F.R. §§ 3.3, 3.24, 3.57, 3.314 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.10, 3.156(a), 3.159, 3.326(a) (2015).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law. See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159 (b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159 (d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). This is such a case. As discussed below, the facts are not in dispute; instead, resolution of the claims is wholly dependent on interpretation of the applicable laws and regulations pertaining to veteran status. The VCAA is therefore inapplicable and need not be considered in this case. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

To the extent that VCAA is applicable, there has been compliance. Attempts to verify service have been made to the National Personnel Records Center (NPRC). In addition, the appellant is aware that he could submit evidence and in fact did submit evidence.

The Board acknowledges the decision of the Court of Appeals for Veterans Claims (Court) in Tagupa v. McDonald, which specifically addressed the distinction between service departments and external archiving agencies, such as NPRC and the National Archives and Records Administration (NARA) confirmed that absent evidence of a statutorily delegated duty, the plain meaning of 38 C.F.R. § 3.203(c) requires verification of service from the relevant service department.  Tagupa v. McDonald, 27 Vet. App. 95 (2014). 

The Board notes that the RO responded to the Board's November 2013 remand by associating with the claims file a newly executed January 2016 Memorandum of Agreement (MOA) between the NARA and the Department of the Army for the NPRC/NARA to verify service for individuals that performed duty for the Philippine Commonwealth Army. This document seems to indicate that all pertinent Department of the Army records were forwarded to the NPRC/NARA for purposes of such verification, and that the Army no longer maintains documents that would allow a separate search for service verification.

Therefore, the Board finds that any additional requests to the Department of the Army are likely to be futile given the January 2016 MOA affirming the arrangement between these agencies. 38 C.F.R. § 3.159(c)(2)(2015).  On review of the remand directives and responsive actions, the Board finds that there was substantial compliance with the Board's directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268, 271 (1998) where there was substantial compliance with Board's remand instructions).

II.  Legal Entitlement to VA Benefits

The appellant purports to be the Veteran's child and seeks VA death benefits on account of the Veteran's death in July 1989.

Certain VA death benefits, including death pension, dependency and indemnity compensation (DIC) benefits, and accrued benefits are payable to a veteran's surviving child. 38 U.S.C.A. §§ 1310 and 1542.

VA regulations define that a "child" of the veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs. 38 C.F.R. § 3.57(a).

Here, basic recognition for VA death benefits must be denied because the appellant does not meet the definition of a "child" as required for such eligibility.  His claim for VA death benefits was received in October 2007, at which time he was 68 years old, per his provided birth date in September 1939.  The evidence does not show that he was incapable of self-support for any reason prior to reaching 18 years of age, and the appellant has not offered any contentions in this regard. Given the same, he cannot qualify as a "child" of the Veteran. This appeal is denied.  See 38 C.F.R. § 3.57(a).


III.  FVECF

In order to be eligible for benefits administered by the VA, the evidence must establish that the individual seeking benefits is a veteran. The term "veteran" is defined in 38 U.S.C.A. § 101(2) as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.

38 U.S.C.A. § 107(a) provides that service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, will not be deemed to have been active military, naval, or air service except for specified benefits including disability compensation benefits authorized by chapter 11, title 38, United States Code. 38  U.S.C.A. § 107(a). Under 38 C.F.R. § 3.40, certain service with the Commonwealth Army of the Philippines, with the Philippine Scouts, and guerilla service is included for VA benefits purposes. These include service of persons enlisted under section 14, Public Law 190, 79th Congress (Act of October 6, 1945).

Under 38 C.F.R. § 3.203(a), VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department, if the evidence meets the following conditions: (1) The evidence is a document issued by the service department. A copy of an original document is acceptable if the copy is issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody; and (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203(a), VA is required to request verification of service from the service department. See 38 C.F.R. § 3.203(c).

Under 38 C.F.R. §§ 3.40 and 3.4, certification of service is a prerogative of the service department, and VA has no authority to amend or change their decision. The Court has held that findings by a United States service department verifying or denying a person's service are binding and conclusive upon the VA. See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341   (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Under the recently enacted American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund." American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009). Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service ...." However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. Section 1002(j)(2) of the law also provides that VA will administer its provisions in a manner consistent with VA law including the definitions in 38 U.S.C.A. § 101 except to the extent otherwise provided in the statute.

The above summaries of the law and regulations as to what service constitutes active service for purposes of establishing veteran status reflect that, in order to qualify for compensation under the FVECF, a claimant must meet requirements that are included in the requirements under the law and regulations in effect prior to passage of this law. Thus, in order to show entitlement to a one-time payment from the FVECF, a claimant must satisfy the criteria required for establishing basic eligibility for legal entitlement to VA benefits.

In this case, the record reflects that the Veteran served as a Philippine Scout from June 1934 to June 1940, prior to the military order of the President dated July 26, 1941.  Accordingly, this service does not constitute active service for the purpose of establishing veteran service for compensation under the FVECF.

The appellant has submitted a number of documents he believes establish the requisite service for one-time FVECF payment. This evidence includes copies of medals received, and a certificate from the Philippine Army indicating that the Veteran served in the 2nd Battalion, Folsom Fil-American of the Philippine Army from December 1942 to March 1946.  Another document from the Headquarters of the Army of the Philippines indicates that the Veteran was on the approved Guerilla roster, recognized as of January 1945 through September 1945.  

A document from the Fil-American Guerillas dated in May 1945 purports to certify that the Veteran served as a member of the Fil-American Guerillas organization and was inducted in 1942.

Another document indicates that he Veteran served in the C Company, 2nd Battalion Folsom's Fil-American in the Regular Army Reserve-Active duty of the Army of the United States.

A September 1981 statement from the Veteran notes his report that he served in the Quarter Master Company Transportation as a driver from December 1941 to May 1942 and then as part of the C Company, 2nd Platoon, First Infantry Regiment from December 1942 to January 1945.

An April 1983 reporting from the Philippine Veterans Affairs Office indicates that the Veteran was a veteran of the World War II/Philippine Revolution who served with the ECS Guerilla Forces Folsom's Fil-American.  His name was also carried in the POW/casualty roster.

The documents submitted by the appellant do not include a Department of Defense Form DD-214, Armed Forces of the United States Report of Transfer or Discharge, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a).

With respect to the received documents, the RO submitted this information to the NPRC and requested verification of the appellant's service. The NPRC responded in August 2014 reports that there was no change warranted in the prior negative service certification. 

In a May 2016 letter, an archives technician from the NPRC notes that they were able to identify responsive records supporting the Department of the Army's previous negative service determination.  After reviewing all of the provided information, a claims folder for the Veteran was identified.  His name was not listed on any officially approved Guerrilla Affairs Division Roster.  

The statement further notes that, under the guidance established by the Department of Army for the post-War recognition program, the NPRC was not able to change any service determinations made before October 1958.  There was a previous service determination dated in February 1948, in which the Department of the Army rendered insufficient evidence to justify official recognition as a member of the Philippine Army in the service of the Armed Forces of the United States.  

The Board has considered the appellant's written statements and contentions regarding the nature of the Veteran's service; however, the finding of the service department is binding and conclusive upon the Board. Spence, 13 Vet. App. at 380; Venturella, 11 Vet. App. at 341; Cahall, 7 Vet. App. at 237; Duro, 2 Vet. App. at 532. The Board therefore finds that the Veteran did not have the requisite service to qualify for entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.

For the foregoing reasons, the Veteran had no qualifying service, the basic eligibility criteria for establishing entitlement to the one-time payment from the FVECF have not been met, and the claim must be denied.  Because VA benefits are not authorized as a matter of law in this case, the benefit of the doubt is not applicable. See Sabonis v. Principi, 6 Vet. App. 426, 429-30 (1994) (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under the law).


ORDER

Entitlement to VA benefits as the Veteran's surviving child is denied.

Entitlement to a one-time payment from the FVECF is denied.





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


